UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6375



AHOTO TAYSIR MULAZIM,

                                              Petitioner - Appellant,

             versus


GENE M. JOHNSON, Director, Virginia Department
of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-02-643-2)


Submitted:    June 12, 2003                   Decided:   June 17, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ahoto Taysir Mulazim, Appellant Pro Se. Robert H. Anderson, III,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ahoto Taysir Mulazim seeks to appeal the district court’s

order accepting the magistrate judge’s recommendation to deny

relief on his petition filed under 28 U.S.C. § 2254 (2000).                An

appeal may not be taken from the final order in a § 2254 proceeding

unless   a   circuit   justice    or   judge   issues   a    certificate   of

appealability.    28 U.S.C. § 2253(c)(1) (2000).            A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.         See Miller-El v. Cockrell, 123 S. Ct.

1029, 1040 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683 (4th Cir.), cert. denied, 534 U.S.

941 (2001). We have independently reviewed the record and conclude

that Mulazim has not made the requisite showing.             Accordingly, we

deny a certificate of appealability, dismiss the appeal and deny

Mulazim’s motion for copies of transcripts and other documents. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   DISMISSED


                                       2